Citation Nr: 1612932	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  11-00 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

 
THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected osteoarthritis of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to December 1967.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia.  

In January 2012, the Veteran testified at a hearing held at the RO before a Veterans Law Judge who is no longer employed at the Board.  A transcript of that hearing is of record.  

In October 2012 and July 2015, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals records that are duplicative of evidence already contained in VBMS.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran testified at a hearing held at the RO before a Veterans Law Judge who is no longer employed at the Board in January 2012.  In December 2014, the Veteran was notified that he could attend another hearing conducted by a different Veterans Law Judge who would decide his appeal.  See 38 U.S.C.A. 
§ 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015) (requiring that the Veterans Law Judge who conducts a hearing on an appealed issue must participate in any decision made on that appeal).  The Veteran was informed that if he did not respond to the letter within 30 days, the Board would assume that he did not want another hearing and proceed with the adjudication of the appeal.  The Veteran did not respond to the December 2014 letter.  

The Board subsequently remanded the Veteran's claim again in July 2015 for further development.  After the requested development was completed, the Appeals Management Center (AMC) issued an August 2015 Supplemental Statement of the Case, reflecting the continued denial of the Veteran's claim of entitlement to service connection for a cervical spine disorder.  

Shortly thereafter, VA received a VA Form 21-22a, appointing the above-noted attorney as the Veteran's representative.  Contemporaneously, VA received a September 2015 VA Form 9, in which the Veteran's representative requested a travel board hearing before a Veterans Law Judge, or, if a travel board hearing is unavailable within 12 months of that date, a video conference hearing before a Veterans Law Judge.  Because such hearings before the Board are scheduled by the RO, a remand is required in this case.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a travel board hearing before a Veterans Law Judge for the issue listed on the title page.  If a travel board hearing is not able to be scheduled prior to September 2016, schedule the Veteran instead for a video conference hearing before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




